IN THE SUPREME COURT OF THE STATE OF IDAHO

                                               Docket No. 31794


IN RE: SRBA CASE NO. 39576 (SUBCASE)
91-63) RE: OWNERSHIP OF WATER      )
RIGHTS.                            )
                                   )
-----------------------------------------------------------
                                   )
GENE F. BRAY, THOMAS R. STUART, III,
THOMAS J. CADE, AMY WILLIAMS,      )
                                   )
     Appellants-Cross Respondents, )
                                   )
v.                                 )
                                   )
PIONEER IRRIGATION DISTRICT,       )
SETTLERS IRRIGATION DISTRICT,      )                          Boise, May 2006 Term
                                   )
     Respondents,                  )                          2007 Opinion No. 42
                                   )
and                                )                          Filed: March 9, 2007
                                   )
NAMPA & MERIDIAN IRRIGATION        )                          Stephen W. Kenyon, Clerk
DISTRICT, FARMERS COOPERATIVE      )
DITCH COMPANY, BOISE VALLEY        )
IRRIGATION DISTRICT, NEW DRY       )
CREEK DITCH COMPANY, EUREKA        )
WATER COMPANY, BALLENTYNE          )
DITCH COMPANY, EAGLE ISLAND        )
WATER USERS, THURMAN MILL DITCH )
COMPANY, SOUTH BOISE WATER         )
COMPANY; FARMERS UNION DITCH       )
COMPANY, CANYON COUNTY WATER       )
COMPANY, MIDDLETON MILL DITCH      )
COMPANY, MIDDLETON IRRIGATION      )
ASSOCIATION; COMMITTEE OF NINE,    )
TWIN FALLS CANAL COMPANY, NORTH )
SIDE CANAL COMPANY, A & B          )
IRRIGATION DISTRICT, BURLEY        )
IRRIGATION DISTRICT, FALLS         )
IRRIGATION DISTRICT, ABERDEEN-     )
SPRINGFIELD CANAL, FREMONT-        )
MADISON IRRIGATION DISTRICT,       )
PEOPLES CANAL & IRRIGATION,        )
SNAKE RIVER VALLEY IRRIGATION,     )
IDAHO IRRIGATION DISTRICT, EGIN                    )
BENCH CANAL INCORPORATED,                          )
NORTH FREMONT CANAL SYSTEM,                        )
PROGRESSIVE IRRIGATION DISTRICT,                   )
ENTERPRISE IRRIGATION DISTRICT,                    )
NEW SWEDEN IRRIGATION DISTRICT,                    )
HARRISON CANAL & IRRIGATION,                       )
BURGESS CANAL & IRRIGATION, BOISE                  )
PROJECT BOARD OF CONTROL, NEW                      )
YORK IRRIGATION DISTRICT, WILDER                   )
IRRIGATION DISTRICT, BOISE-KUNA                    )
IRRIGATION DISTRICT, BIG BEND                      )
IRRIGATION DISTRICT,                               )
                                                   )
     Respondents-Cross Appellants.                 )

      Appeal from the Snake River Basin Adjudication, District Court of the Fifth
      Judicial District of the State of Idaho, Twin Falls County. Honorable John M.
      Melanson, District Judge.

      The decision of the district court is remanded.

      Laurence “Laird” J. Lucas, Boise; Sara Denniston Eddie, Boise, attorneys for
      appellant. Laurence “Laird” J. Lucas argued.

      Moffatt, Thomas, Barrett, Rock & Fields, Chartered, Boise, attorneys for
      respondents, Pioneer Irrigation District and Settlers Irrigation District. Scott L.
      Campbell argued.

      Stoppello & Kiser, Boise, attorneys for respondents-cross appellants Farmers
      Union Ditch Company, Canyon County Water Company, Middleton Irrigation
      Association, and Middleton Mill Ditch Company. Jerry A. Kiser argued.

      Ringert Clark Chartered, Boise, attorneys for respondents-cross appellants
      Ballentyne Ditch Company, Boise Valley Irrigation Ditch Co., Eagle Island Water
      Users Association, Eureka Water Co., Farmers Cooperative Ditch Co., Nampa &
      Meridian Irrigation District, New Dry Creek Ditch Company, South Boise Water
      Company and Thurman Mill Ditch Co.

      Barker, Rosholt & Simpson LLP, Boise, attorneys for respondents-cross
      appellants Boise Project Board of Control, et al., and Committee of Nine, et al.
      Albert P. Barker argued.




SCHROEDER, Chief Justice.

                                               2
         This is a companion appeal to United States of America v. Pioneer Irrigation Dist., No.
31790, slip op. (March 9, 2007).

                                     II.
                     FACTUAL AND PROCEDURAL BACKGROUND

       This case commenced when the United States Bureau of Reclamation (BOR or United
States) filed water right claims for irrigation storage, irrigation from storage, and other storage
rights from Arrowrock Dam and Reservoir, Lucky Peak Dam and Reservoir, and Anderson
Ranch Dam and Reservoir (collectively Boise Project). These three projects were authorized and
developed pursuant to the Reclamation Act of 1902 and its subsequent amendments. Several
irrigation entities have contracts with the BOR for the storage and delivery of the project water
and filed separate claims to the same water rights consistent with their respective uses. The
appellants in this case, Bray, et al. describe themselves as “conservation-minded water users and
water right claimants in the SRBA” who are “concerned that the Irrigation Entities are trying to
sidestep their federal contracts by using the SRBA to obtain ownership of the Boise Project
storage water rights.”
       The Idaho Department of Water Resources (IDWR) recommended the water rights be in
the name of the BOR, and that the claims filed by the irrigation entities be disallowed. The
irrigation entities filed several objections to IDWR’s recommendations which have been
resolved in United States of America v. Pioneer Irrigation Dist., No. 31790.
       As a companion case to United States v. Pioneer Irrigation Dist., several of the
arguments raised by the parties overlap, and the issues determined in United States v. Pioneer
Irrigation District, control this case. There are some threshold issues that are not raised in
United States of America v. Pioneer Irrigation Dist.
       Bray, et al. argues the SRBA court lacked jurisdiction to decree the irrigation entities any
equitable interest because jurisdiction of the SRBA court does not extend to addressing
contractual disputes between users or other issues relevant to adjudication the elements of the
water rights. See In re: SRBA Fort Hall Water Users Assoc. v. U.S., 129 Idaho 39, 41-42, 921
P.2d 739, 741-42 (1996). However the SRBA court and this Court have determined that the
right to use of the water is specifically derived from law and is not based exclusively on the
contracts between the Bureau of Reclamation and the irrigation organizations. Bray, et al.’s
assertion that the SRBA court cannot adjudicate contract disputes is not pertinent here. Further,

                                                3
both the BOR and the irrigation entities filed claims to the same water rights with the SRBA
court. All claims arising within the SRBA are within the exclusive jurisdiction of the SRBA.
Walker v. Big Lost Irr. Dist., 124 Idaho 78, 81, 856 P.2d 868, 871 (1993).
       The Boise Project Control Board contends that Bray, et al. lack standing to participate in
this matter since they have failed to show that any decision by this Court could affect their water
rights, reasoning that Bray, et al. does “not point to any injury that is not shared alike by all
citizens,” as required under Young v. City of Ketchum, 137 Idaho 102, 106, 44 P.3d 1157, 1161
(2002). However, adjudication statutes define the standing requirements for the SRBA. In re:
SRBA, Fort Hall Water Users Assoc., 129 Idaho at 42, 921 P.2d at 742. Idaho Code § 42-1412
provides that any “claimant” can file an objection or response to a water right reported in the
director’s report. This Court agrees with the SRBA court that Bray, et al. have standing to
pursue their claims.
       Bray, et al. assert this Court should reject the irrigation entities’ claims of ownership,
claiming they are barred and estopped from claiming ownership pursuant to Hillcrest Irr. Dist. v.
Nampa & Meridian Irr. Dist., 57 Idaho 403, 410-11, 66 P.2d 115, 118 (1937). However Bray, et
al. do not set forth the elements of laches, estoppel or quasi-estoppel or provide an analysis of
the elements, arguing that the Court need only compare this case to Hillcrest Irr. Dist. to reach
the conclusion that the irrigation entities are estopped from now seeking ownership of the Boise
Project water rights. Idaho Appellate Rule 35(a)(6) requires appellants’ “argument shall contain
the contentions of the appellant with respect to the issues presented on appeal, the reasons
therefor, with citations to the authorities, statutes and parts of the transcript and record relied
upon.” The Court declines to address these issues raised by Bray, et al. because they do not
satisfy the requirements of this rule.
       Bray, et al. argue that Arrowrock Reservoir was previously adjudicated to be held by the
United States in the Bryan Decree, so the irrigation entities are barred by res judicata from
challenging the validity of the previous decree. The SRBA court stated that its holding clarified
existing law against which the water right holders were entitled to rely. This Court holds that
there is no issue of res judicata in this case since the issue of the interests held by the irrigation
entities has not been raised in prior proceedings.




                                                  4
                                            III.
                                        CONCLUSION
       The issues determined in United States of America v. Pioneer Irrigation Dist., No. 31790,
control in this case. No issues raised in this case alter the result in that case. The irrigation
entities are awarded costs.


       Justices TROUT, EISMANN, BURDICK and JONES CONCUR.




                                               5